Name: Commission Regulation (EEC) No 185/88 of 22 January 1988 fixing the sluice-gate prices and levies for eggs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 19/20 Official Journal of the European Communities 23 . 1 . 88 COMMISSION REGULATION (EEC) No 185/88 of 22 January 1988 fixing the sluice-gate prices and levies for eggs for feed grain are to be taken into account only if at the same time a new sluice-gate price is fixed ; Whereas, since no new sluice-gate prices have been fixed, the levies fixed by Regulation (EEC) No 3216/87 should accordingly be maintained unchanged until 30 April 1988 ; Whereas, Commission Regulation (EEC) No 630/86 of 28 February 1986 on the application of import levies on egg products from Portugal (6) suspended the application of import levies on egg products from Portugal owing to the minimal difference between the prices obtaining in the Community on the one hand and in Portugal on the other hand ; whereas the situation still pertains ; Whereas Council Regulation (EEC) No 2658/87 Q intro ­ duced, with effect from 1 January 1988, a new 'combined' nomenclature', which meets the requirements of both the Common Customs Tariff and the Community's statistics on foreign trade and which replaces the previous nomen ­ clature ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Regulation (EEC) No 4000/87 (2), and in particular Articles 3 and 7 ( 1 ) thereof, Whereas sluice-gate prices and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2771 /75 must be fixed quarterly in advance in accordance with the methods of calculation laid down in Council Regulation (EEC) No 2773/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for eggs -(3), as last amended by Regulation (EEC) No 3232/86 (4) ; Whereas, since sluice-gate prices and levies for eggs were, by Commission Regulation (EEC) No 3216/87 (^ last fixed for the period 1 November 1987 to 31 January 1988, they must be fixed anew for the period 1 February to 30 April 1988 ; whereas such prices and levies should in principle be calculated by reference to feed-grain prices for the period 1 August to 31 December 1987 ; Whereas, when the sluice-gate prices applicable from 1 November, 1 February and 1 May are being fixed, changes in world market prices for feed grain are to be taken into account only if the price of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used to calculate the sluice-gate price for the preceding quarter ; whereas, by Regulation (EEC) No 2773/75, the minimum was set at 3 % ; Whereas the price of the quantity of feed grain required does not vary by 3 % or more from that used for the preceding quarter ; whereas the sluice-gate prices fixed by Regulation (EEC) No 3216/87 should accordingly be maintained unchanged until 30 April 1988 ; Whereas, when the levies applicable from 1 November, 1 February and 1 May are being fixed, world market prices HAS ADOPTED THIS REGULATION : Article 1 1 . The levies provided for in Article 3 of Regulation (EEC) No 2771 /75 in respect of the products specified in Article 1 ( 1 ) of that Regulation and the sluice-gate prices provided for in Article 7 of that Regulation in respect of the like products shall , for the period 1 February to 30 April 1988 be as fixed by Regulation (EEC) No 3216/87. 2. For imports from Portugal of products specified in paragraph 1 , application of the levies shall be suspended. Article 2 This Regulation shall enter into force on 1 February 1988 .(') OJ No L 282, 1 . 11 . 1975, p. 49 . 0 OJ No L 377, 31 . 12. 1987. (3) OJ No L 282, 1 . 11 . 1975, p. 64 . (4) OJ No L 301 , 25 . 10 . 1986, p . 1 . 0 OJ No L 307, 29 . 10 . 1987, p . 10 . i6) OJ No L 60, 1 . 3 . 1986, p . 10 . 0 OJ No L 256, 7 . 9 . 1987, p. 1 . No L 19/21 23 . 1 . 88 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 January 1988 . For the Commission Frans ANDRIESSEN Vice-President